7 N.Y.3d 887 (2006)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. RAMON ALVAREZ, Appellant,
v.
NEW YORK STATE DIVISION OF PAROLE et al., Respondents.
Court of Appeals of New York.
Submitted September 11, 2006.
Decided November 20, 2006.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.